337 So.2d 222 (1976)
Ray G. HARRINGTON
v.
J. C. UPCHURCH.
No. 58215.
Supreme Court of Louisiana.
September 8, 1976.
Writ denied: Without approving the reasoning of the court of appeal, we find no error in the result. Under the facts shown, the presence of the cow in open-range highway did not create an unreasonable risk of injury to others; therefore, the owner is shown to be exonerated from fault. See Loescher v. Parr, 324 So.2d 441 (La.1975), Holland v. Buckley, 305 So.2d 113 (La.1974).
DIXON, J., dissents from denial. Only if it can be said that a cow darting into highway at night is not a "domesticated animal (which) harms another", can the court hold Holland v. Buckley inapplicable to establish the presumption of fault "in the nature of strict liability." No statute or other law gave the owner of the cow the right to permit it to go on the highway, nor excused the owner in any way. If we are to have a "cow law" different from "dog law", we should more adequately explain it.
CALOGERO, J., dissents.